Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.	Claims 1-10 are pending.  Claim 1 is independent.
Objection to Claim
2.	Claim 4 is objected to because of the following:
	Claim 4, line 10 of page 25, “at” in “permit passage at light” should read – of --.
Rejection under 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa (US 2019/0312982 A1) in view of Yoshimizu (US 5986775).
Regarding claim 1, Isokawa discloses an image reading apparatus (image scanning apparatus 5 having inspector 50 that includes a scanner 56B and a scanner 56A disposed above and below conveyance path 51, respectively, and background members 54B and 54A for first and second scanners 56B and 56A, respectively, Fig. 1 and para 0018) for receiving a sheet (a printed sheet from conveyance path 43) fed from an image forming apparatus (image forming apparatus main body 3 including 
a first reading unit (scanner 56B above conveyance path 51) configured to read an image on a first surface (the upper surface) of the sheet fed from the image forming apparatus (3) (Fig. 1, para 0018); 
a second reading unit (second scanner 56A below conveyance path 51) configured to read an image on a second surface (the lower surface) of the sheet fed from the image forming apparatus (3), at an image reading position different from an image reading position of said first reading unit (56B) (see Fig. 1), said second reading unit (56A) being provided on a side (lower side) opposite from said first reading unit (56B) with respect to a sheet feeding passage (conveyance path 51); 
a first guiding member (background member 54B) provided at a position opposing the image reading position of said first reading unit (56B) and configured to form a part of the sheet feeding passage (conveyance path 51) (see Fig. 1); and
a second guiding member (background member 54A) provided at a position opposing the image reading position of said second reading unit (56A) and configured to form a part of said sheet feeding passage (conveyance path 51) (see Fig. 1); 

Isokawa is silent on the following claim limitations:
a first unit holding said first reading unit and said second guiding member; and 
a second unit holding said second reading unit and said first guiding member, 
wherein one of said first unit and said second unit is movable relative to the other unit so as to open the sheet feeding passage.

	Yoshimizu discloses an image reading apparatus comprising a first reading unit (48) and a second reading unit (46) for reading a first surface (the upper surface) and a second surface (the lower surface), respectively, of a sheet document, the first reading unit (48) and the second reading unit (46) being disposed on the upper side and the lower side of a conveyance path (the substantially horizontal linear transport path 45) (Figs. 4A and 4B, col. 5, lines 23-67, note lines 44-52).  The first reading unit (48) and other elements forming the upper guide of the conveyance path (45) are held in a first unit (see 33 in Figs. 4A and 4B), and the second reading unit (46) and other elements forming the lower guide of the conveyance path (45) are held in a second unit (see 31 in Figs. 4A and 4B), such that when the first unit (33) is opened away from its operative position, an upper guide surface and a lower guide surface are uncovered, enabling a paper jam removal from the conveyance path by the operator or cleaning or otherwise maintenance of the reading units (col. 7, lines 47-52).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yoshimizu to provide Isokawa with a first unit and a second unit, the first unit for holding the first reading unit (56B) and the second guiding member (54A), the second unit for holding the second reading unit (56A) and the first guiding member (54B), such that one of the first unit and the second unit is movable relative to the other unit so as to open the sheet feeding passage (45) to enable easy removal of paper jam from the feeding passage (45).



Regarding claim 3/1, in the obvious apparatus of Isokawa in view of Yoshimizu discussed above, the first unit (holding 56B and 54A in Fig. 1 of Yoshimizu) opens the sheet feeding passage (51 of Fig. 1 of Isokawa; 45 of Figs. 4A and 4B of Yoshimizu) by being opened upward about a rotation shaft (32 of Fig. 4B of Yoshimizu) relative to said second unit (lower unit).

5. 	Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa (US 2019/0312982 A1) in view of Yoshimizu (US 5986775) as applied to claim 1 above, and further in view of Yeh (US 8411333).
Regarding claim 4/1, the apparatus of Isokawa in view of Yoshimizu is discussed for claim 1 above.
Isokawa is silent on 
a) a platen glass being fixed to the guide member, although Fig. 1 shows a plate-like shaped element protruding from scanner 56B (or 56A) toward the conveyance path (51); and 


With regard to above limitation a), Fig. 1 of Isokawa shows a plate-like shaped element protruding from scanner 56B (or 56A) toward the conveyance path (51); Yoshimizu clearly shows in Figs. 4A and 4B and disclose a glass plate (47) as part of any of the reading units (48 and 46) (col. 5, lines 48-57).  The platen glass is fixed to an upper guide member and configured to permit passage of light when the first reading unit (upper unit 48) reads the image on the sheet.

As to the above limitation b), such a guiding roller as claimed is not novel as disclosed by Yeh (see the upper roller a1 opposing the lower reading unit in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yeh to provide in the apparatus of Isokawa in view of Yoshimizu a guiding roller such that the guiding roller is rotatably supported by the first guiding member (upper) and opposing the second reading unit (the lower reading unit), in order to guide the sheet being conveyed over the second reading unit (lower unit).

Regarding claim 5/1, the apparatus of Isokawa in view of Yoshimizu is discussed for claim 1 above.
Isokawa further discloses

an outlet roller pair (52 to the left of background member 54B) provided downstream of said first reading unit (56B) and said second reading unit (56A) with respect to the sheet feeding direction (right-to-left direction) and configured to discharge the sheet to an outside of said image reading apparatus (5 in Fig. 1).

Isokawa does not disclose that 
a distance between a nip of said inlet roller pair (52 to right of 54A) and a nip of said outlet roller pair (52 to left of 54B) with respect to the sheet feeding direction (right-to-left direction) is shorter than a length of a minimum-size sheet.
Yeh teaches reducing the distance between an inlet roller pair (30) and an outlet roller pair (another 30) in order to move small pieces of paper for scanning using two image reading devices arranged on opposite sides, respectively, of a sheet document conveyance path and between the inlet roller pair and the outlet roller pair (see Fig. 5, col. 1, lines 31-35).
	With regard to the claimed “minimum-size sheet”, the term “minimum” is a relative term.  Setting a size of a small piece of paper as the minimum size of sheet for the scanning apparatus would have been an obvious design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yeh to have the inlet roller 

Regarding claim 6/5, with respect to the sheet feeding direction, a roller pair is absent between said inlet roller pair and said outlet roller pair, according to the obvious apparatus of Isokawa in view of Yoshimizu and Yeh addressed above, which does not include the roller pairs between the inlet roller pair and the outlet roller pair, for the purpose of cost reduction (see end of the para before this para).

Regarding claim 7/5, one of the inlet roller pair and one of the outlet roller pair are rotatably supported by the first guiding member (the upper guide) of the obvious apparatus of Isokawa in view of Yoshimizu and Yeh (note the upper rollers 43 and 42 in Fig. 4B of Yoshimizu).

The following rejections are formulated for the purpose of rejecting claim 9:
6.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa (US 2019/0312982 A1) in view of Yoshimizu (US 5986775).
In this rejection, the lower reading unit (56A) of Isokawa is interpreted to meet the claimed first reading unit, and the upper reading unit (56B) is interpreted to meet the claimed second reading unit.
	
	Regarding claim 1, Isokawa discloses an image reading apparatus (image scanning apparatus 5 having inspector 50 that includes first scanner 56A and second scanner 56B disposed below and above conveyance path 51, respectively, and background members 54A and 54B for first and second scanners 56A and 56B, respectively, Fig. 1 and para 0018) for receiving a sheet (a printed sheet from conveyance path 43) fed from an image forming apparatus (image forming apparatus main body 3 including image former 34 in Fig. 1) and for reading an image on the sheet, said image reading apparatus (5) comprising: 
a first reading unit (first scanner 56A below conveyance path 51) configured to read an image on a first surface (the lower surface) of the sheet fed from the image forming apparatus (3) (Fig. 1, para 0018); 
a second reading unit (second scanner 56B above conveyance path 51) configured to read an image on a second surface (the upper surface) of the sheet fed from the image forming apparatus (3), at an image reading position different from an image reading position of said first reading unit (56A) (see Fig. 1), said second reading unit (56B) being provided on a side (upper side) opposite from said first reading unit (56A) with respect to a sheet feeding passage (conveyance path 51); 

a second guiding member (background member 54B) provided at a position opposing the image reading position of said second reading unit (56B) and configured to form a part of said sheet feeding passage (conveyance path 51) (see Fig. 1); 

Isokawa is silent on the following claim limitations:
a first unit holding said first reading unit and said second guiding member; and 
a second unit holding said second reading unit and said first guiding member, 
wherein one of said first unit and said second unit is movable relative to the other unit so as to open the sheet feeding passage.

	Yoshimizu discloses an image reading apparatus comprising a first reading unit (46) and a second reading unit (48) for reading a first surface (the lower surface) and a second surface (the upper surface), respectively, of a sheet document, the first reading unit (46) and the second reading unit (48) being disposed on the lower side and the upper side of a conveyance path (the substantially horizontal linear transport path 45) (Figs. 4A and 4B, col. 5, lines 23-67, note lines 44-52).  The first reading unit (46) and other elements forming the lower guide of the conveyance path (45) are held in a first unit (see 31 in Figs. 4A and 4B), and the second reading unit (48) and other elements forming the upper guide of the conveyance path (45) are held in a second unit (see 33 in Figs. 4A and 4B), such that when the first unit (33) is opened away from its operative 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yoshimizu to provide Isokawa with a first unit and a second unit, the first unit for holding the first reading unit (56A) and the second guiding member (54B), the second unit for holding the second reading unit (56B) and the first guiding member (54A), such that one of the first unit and the second unit is movable relative to the other unit so as to open the sheet feeding passage (45) to enable easy removal of paper jam from the feeding passage (45).

	Regarding claim 9/1, in the obvious apparatus of Isokawa in view of Yoshimizu discussed above in this section, said second unit (upper, holding 56B and 54A in Fig. 1 of Yoshimizu) is provided so that said second unit is movable relative to said first unit (lower, holding 56A and 54B) so as to open said sheet feeding passage (51 of Fig. 1 of Isokawa; 45 of Figs. 4A and 4B of Yoshimizu).

Allowable Subject Matter
7.	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Claim 8/1 would be allowable over the prior art of record.  Claim 8 requires the following limitations:
said first unit includes a first air blowing fan configured to blow air toward said first reading unit and is rotatably supported about a first shaft, 
said second unit includes a second air blowing fan configured to blow air toward said second reading unit, and 
said first air blowing fan is provided at a position closer to said first shaft than said second air blowing fan is as viewed in an axial direction of said first shaft.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record (see references cited at end of section 9 below).
	
Claim 10/9 would be allowable over the prior art of record.  Claim 10 requires that the first unit is rotatably supported about a first shaft, and the second unit is rotatably supported about a second shaft parallel to said first shaft.
	The above limitations in combination with the limitations of claims 9 and 1 are not taught by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
9.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nagoshi et al. (US 2013/0235115 A1), inspection unit 5 includes image reading unit 100 in Figs. 4 and 1
	Kumamoto et al. (US 8384963), input imager 12, output imager 11 captures an image of the paper after it is printed on
Aikawa et al. (US 2013/0242360 A1), Fig. 6, 100 includes both CIS, for inspection in printing section, no specific path detail
	Iguchi et al. (US 8717618), Fig. 16, post-decoloring reading unit 512
	Machida (US 2006/0193015 A1), Fig. 5, upper unit openable
	Yonemura et al. (US 2011/0273753 A1), see straight feed path
	Hasegawa et al. (US 7110148)
	Oshiro et al. (US 2013/0001050 A1), Figs. 6-8, openable/closable sideway, duplex
	Iwayama et al. (US 2011/0228349 A1), both CIS offset, upper CIS moveable upward
	Xu (US 9939770), Figs. 30 and 31 definitely moveable relative to each other
	Maeda et al. (US 9204007), similar CIS arrangement (offset) but in readers in scanner section
	Chen et al. (US 2005/0213168 A1), Fig. 3B
	Fukatsu et al. (US 7022972), Figs. 2 and 3
	Sekigawa (US 2021/0314458 A1), Figs. 3 and 4, duplex scanner

	Asano (US 10073414), Fig. 5, cooling fan
	Tomaru et al. (US 5860042), cooling fan
	Tang (US 9742947), cooling fan
	Kitamura (US 9609161), cooling fan
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674